Order, Supreme Court, New York County (Rosalyn Richter, J.), entered September 8, 2004, which, to the extent appealed from, denied defendant Reckson Associates Realty Corp.’s cross motion for summary judgment dismissing the complaint, unanimously reversed, on the law, with costs, the cross motion granted and the complaint dismissed. The Clerk is directed to enter judgment accordingly.
A review of the record reveals that defendant produced sufficient evidence to establish that the property damage at issue existed as of April 1999, rendering this action, commenced in June 2002, time-barred (see CPLR 214 [4]; Cast the Sleeping Elephant Trust v Friends World Coll., 210 AD2d 122, 123 [1994], lv dismissed in part and denied in part 86 NY2d 759 [1995]). Moreover, and contrary to plaintiffs argument, the claim accrued upon the date of injury, and not upon discovery of the damage (see Manhattanville Coll. v Romeo Consulting Engr., 5 AD3d 637, 641 [2004]; Brooklyn Union Gas Co. v Hunter Turbo Corp., 241 AD2d 505, 506 [1997]). Concur—Friedman, J.P., Marlow, Nardelli, Sweeny and Catterson, JJ.